Citation Nr: 1241730	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in St. Petersburg, Florida


THE ISSUE

Entitlement to death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from December 1973 to November 1976.  He died on October [redacted], 2004.  The appellant is the Veteran's surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this claim to the RO for additional action in September 2010.  

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration.


FINDING OF FACT

The appellant's countable income for all periods pertinent to her claim exceeds the maximum annual income allowed for the payment of death pension benefits.  


CONCLUSION OF LAW

The appellant is precluded from receiving death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

The RO provided the appellant VCAA notice on her claim in this case by letters dated March 2005, October 2006, February 2007, July 2007 and November 2010.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the appellant's claim, notified her of the evidence needed to substantiate that claim, including information confirming all countable income since the Veteran's death, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  

The RO also identified the evidence it had received in support of the appellant's claim and the evidence it was responsible for securing.  The RO also indicated whether it was pertinent to the claim.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the appellant's responsibility to ensure VA's receipt of all pertinent evidence.  

The RO sent some of these notice letters after initially deciding the appellant's claim.  They are thus untimely.  The RO cured this timing defect later, however, by readjudicating the appellant's claim in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  It tried to secure more financial information from the appellant so that it could determine with certainty her countable income during the period of time at issue in this appeal.  However, after asking the appellant to identify the source of such information, the appellant did not respond, hindering VA's ability to fulfill its duty to assist the appellant in the development of her claim.  

II.  Analysis

The appellant seeks death pension benefits on the basis of her status as a surviving spouse of a nonservice-connected veteran.  According to written statements she and her representative submitted in February 2005, March 2005, March 2006, October 2006 and January 2012, she went through a lot while the Veteran was sick, mourns him in death, is overwhelmed by grief, and cannot now afford to pay rent at the apartment complex where they last lived together.  

In her original claim in February 2005, she reported having income of $50,000 per year, but stated that this was only until October 1, 2005 when her office would be abolished.  She also reported having $20,000 from the sale of her house.  She reported having deductible expenses of $1800 for Baptist Hospital, $700 for doctors, $2800 for funeral expenses, and $350 for EMS.  

In June 2005, the RO wrote to the appellant and explained that her income of $50,000 exceeded the maximum annual limit.  It was explained that paid medical expenses could be used to offset the income.  She was advised that if her income decreased, she could reapply.  She was also provided with a Form 21-8416 Medical Expense Report for her to submit at any time she desired to have her claim reconsidered.  The appellant did not return that form.  

As of March 2006, the appellant reported that she was working four jobs to make ends meet.  At that time, she reported that, when the Veteran was alive, she was the bread winner with insurance.  She further reported that her 2005 taxable income was $24,032 and she owed $14,000 of hospital bills which she could not pay off.  She stated that she expected to have the same amount of, or more, medical bills in 2006 and 2007.  She reported that she would be forced to retire in November 2008, after which she was going to have income of $15,000.  She asserted that this amount of income represented poverty level.  The appellant did not present any documentation to support any of these assertions and did not submit a Medical Expense Report Form 21-8416.      

In a statement of the case issued in September 2006, the RO noted that even if her claimed income of $24,032 were reduced by the claimed medical expenses of $14,000, her remaining income of $10,032 would still exceed the annual pension income limit.  

As of October 2006, the appellant reported that she was making considerably less income due to the abolishment of her department.  At that time, she again reported that she was being forced to retire in November 2008, but indicated that her income upon retirement would be $26,000.  She further indicated that her medical bills continued to mount due to her declining health from recent surgeries and overworking, but she did not provide specific figures with respect to such expenses.  She asserted that the Board should be ashamed for paying pension benefits only in a case in which an individual is making no more than $7000, when poverty level is less than $20,000.  She stated that her income in the month of December 2008 would be zero and that her retirement payments would not start until January 2009. 

The appellant's representative requests that this claim be resolved in the appellant's favor based on reasonable doubt.  

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (2012).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) (2012).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 (2012).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (2012); 38 C.F.R. § 3.271 (2012).  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. § 3.271(a) (2012).  

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h) (2012).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272 (2012).  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2012).  

The total maximum annual pension rates for a surviving spouse with no dependents ranged from $6,814 to $7,933 from 2004 to 2011.  38 C.F.R. § 3.23(a)(5) (2012); VA Manual M21-1, Part I, Appendix B.  

The Veteran in this case served on active duty from December 1973 to November 1976, which included service in Vietnam during the Vietnam era.  As previously indicated, he died in October 2004.  As he served for 90 days or more, including during a period of war, the appellant, his surviving spouse, is eligible for nonservice-connected death pension benefits provided she meets the required income and net worth requirements noted above.  

The appellant filed her claim for nonservice-connected death pension benefits in February 2005.  Thereafter, she provided contradicting and incomplete income and medical expense information.  The Board thus remanded the appellant's claim to the RO for the purpose of securing a more accurate, complete picture of her financial status.  The appellant did not respond.  

The duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential to that claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the appellant did not respond to VA's request for additional financial information, the Board is constrained to rely on that which is of record.  Again, the only information of this nature that is presently in the claims file is contradictory and incomplete and therefore unreliable.  

Without reliable documentation, the Board is unable to adjust the income based on the alleged medical expenses.  Moreover, even if her bare assertions were accepted as being accurate, her income after adjustment for the claimed medical expenses still exceeds the maximum allowed for receipt of pension.  Thus, the appellant's countable income for all periods pertinent to her claim exceeds the maximum annual income allowed for the payment of death pension benefits.  The appellant is thus precluded from receiving death pension benefits.  Should her financial status change, she may refile for such benefits.  At present, however, her claim must be denied.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is therefore not for application.  


ORDER

Death pension is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


